DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4, 6-8, 12, 27, 30-31, 33 and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,705,082. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and the claims are substantially the same in that they have all the same structures; i.e. the instant claims recite an in situ-generated isolation structure whereas the Patent 10,705,082 is recited as in situ-generated capture structure; both of which are disposed “within” the at least one sequestration pen.  

Response to Arguments
Applicant's arguments filed 6/9/22 have been fully considered but they are not persuasive.  Applicant argues, “the in situ-generated isolation structure to be disposed adjacent to the opening of the sequestration pend and to extend, at least a portion thereof, into the flow region.”  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and the claims are substantially the same in that they have all the same structures; i.e. the instant claims recite an in situ-generated isolation structure whereas the Patent 10,705,082 is recited as in situ-generated capture structure; both of which are disposed within the at least one sequestration pen.  The ‘082 patent recites the in situ-generated capture structure is located within the sequestration pen.  This location within does not preclude the in situ-generated capture structure from being located at the adjacent the opening and having a portion of the sequestration pen extend in the flow region.  
Applicant argues, two types of polymers are very different.  The instant claims do not recite a specific polymer other than it be photoinitiated polymer which is also claimed in the 082 patent (claim 9).  
Applicant states the sequestration pen extend into the flow region and attaches the two walls of the sequestration pens.  Claim 1 and 12 do not recite this structural arrangement. 
Applicant argues, the ‘082 Patent recites an in situ-generated capture structure, which comprises a solidified polymer network comprising one ore more functionalized sites.  The ‘082 Patent claim 9 states the solidified polymer network comprises a photoinitiated polymer which is claim in the instant claim 1.
Applicant argues, “In addition, the present claims could not have been presented in the Patent '082 because the present application with the present claims was filed earlier (filing date November 22, 2016) than the application that became the Patent '082 (filed on December 6, 2016. Therefore, no unjust extension of the patent term can arise by the finding of allowability of the present claims.”  A terminal disclosure linking the two applications is required when a Non-statutory Obvious double patenting rejection is made.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL P SIEFKE whose telephone number is (571)272-1262. The examiner can normally be reached Monday, Tuesday, Thursday, Friday, 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797